Case 2:19-cr-00105 Document 1 Filed 04/09/19 Page 1 of 7 PagelD #: 1

 

, ey
Je #
, , “rE ew nae doggy

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

BECKLEY GRAND JURY 2018
APRIL 9, 2019 SESSION

UNITED STATES OF AMERICA

 

oo
v. CRIMINAL NO. A149 -Or- 06/05
21 U.S.C. § 841 (a) (1)
18 U.S.C. § 922(g) (1)
| 18 U.S.C. § 924(a) (2)
CORTNEY SHELTON 18 U.S.C. § 924(c) (1) (A) (4)

also known as “Johnny on the Spot”
also known as “BD”

INDICTMENT

The Grand Jury Charges:

COUNT ONE
(Distribution of Heroin)

On or about November 16, 2017, at or near Scarbro, Fayette

County, West Virginia, and within the Southern District of West:

Virginia, defendant CORTNEY SHELTON, also known as “Johnny on the
Spot,” also known as “BD,” knowingly and intentionally distributed
a quantity of heroin, a Schedule I controlled substance.

In violation of Title 21, United States Code, Section

841 (a) (1).

 

 
Case 2:19-cr-00105 Document 1 Filed 04/09/19 Page 2 of 7 PagelD #: 2

COUNT TWO
(Distribution of Heroin)

On or about March 26, 2018, at approximately 4:23 p.m., at or
near Scarbro, Fayette County, West Virginia, and within the
Southern District of West Virginia, defendant CORTNEY SHELTON,
also known as “Johnny on the Spot,” also known as “BD,” knowingly
and intentionally distributed a quantity of heroin, a Schedule [I
controlled substance.

In violation of Title 21, United States Code, Section

841 (a) (1).
Case 2:19-cr-00105 Document 1 Filed 04/09/19 Page 3 of 7 PagelD #: 3

COUNT THREE
(Distribution of Heroin)

On or about March 26, 2018, at approximately 6:19 p.m., at or
near Scarbro, Fayette County, West Virginia, and within the
Southern District of West Virginia, defendant CORTNEY SHELTON,
also known as “Johnny on the Spot,” also known as “BD,” knowingly
and intentionally distributed a quantity of heroin, a Schedule I
controlled substance.

In violation of Title 21, United States Code, Section

841 (a) (1).

 
Case 2:19-cr-00105 Document1 Filed 04/09/19 Page 4 of 7 PagelD #: 4

COUNT FOUR
(Possession with Intent to Distribute Heroin and Cocaine Base)

On or about March 27, 2018, at or near Scarbro, Fayette
County, West Virginia, and within the Southern District of West
Virginia, defendant CORTNEY SHELTON, also known as “Johnny on the
Spot,” also known as “BD,” knowingly and intentionally possessed
with the intent to distribute a quantity of heroin, a Schedule I
controlled substance, and 28 grams or more of cocaine base, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section

841i (a) (1).
Case 2:19-cr-00105 Document 1 Filed 04/09/19 Page 5 of 7 PagelD #: 5

COUNT FIVE
(Felon in Possession of Firearms)

1. On or about March 27, 2018, at or near Scarbro, Fayette
County, West Virginia, and within the Southern District of West

Virginia, defendant CORTNEY SHELTON, also known as “Johnny on the

Spot,” also known as “BD,” did knowingly possess the following

firearms, that is:
a. a Springfield, model XD-40, .40 caliber pistol; and
b. a Rossi, model M58, .38 caliber revolver.

in and affecting interstate commerce.

2. At the time defendant SHELTON possessed the aforesaid
firearms, he had been convicted of a crime punishable by a term of
imprisonment exceeding one year, as defined in 18 U.S.C. §
921(a) (20), that is, convicted on or about July 14, 2015, in the
Circuit Court of Cook County, Illinois, of Aggravated Discharge of
a Firearm, in violation of 720 ILCS § 5/24-1.2(a) (2).

In violation of Title 18, United States Code, Sections 922 (g) (1)

and 924(a) (2).

 
Case 2:19-cr-00105 Document 1 Filed 04/09/19 Page 6 of 7 PagelD #: 6

COUNT SIX
(Possession of Firearms in Furtherance of Drug Trafficking)

On or about March 27, 2018, at or near Scarbro, Fayette
County, West Virginia, within the Southern District of West
Virginia, defendant CORTNEY SHELTON, also known as “Johnny on the
spot,” also known as “BD,” did knowingly possess the following
firearms in furtherance of a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is,
possession with intent to distribute heroin and cocaine base, in
violation of Title 21, United States Code, Section 841 (a) (1):

1. a Springfield, model XD-40, .40 caliber pistol; and

2.a Rossi, model M58, .38 caliber revolver.

In violation of Title 18, United States Code, Section

924 (c) (1) (A) (i).

 

 
Case 2:19-cr-00105 Document 1 Filed 04/09/19 Page 7 of 7 PagelD #: 7

FORFEITURE
In accordance with 28 U.S.C. § 2461(c), 18 U.S.C.
§ 924(d) (1), and Rule 32.2(a) of the Federal Rules of Criminal
Procedure, and premised upon the conviction of defendant CORTNEY
SHELTON, also known’ as “Johnny on the Spot,” also known as “BD,”
of a knowing violation of Title 18, United States Code, Sections
922(g) (1) and 924(a) (2), as set forth in this Indictment, defendant
SHELTON shall forfeit to the United States any firearm and
ammunition involved in or used in such a firearm offense,
including, but not limited to, a Rossi, model M58, .38 caliber
/

revolver, serial number AA473358, seized on or about March 27,

2018.

MICHABL B. STUART
United States Attorney

Do Ca
(Ap (asec
ANDREW J. TESSMAN
Assistant United States Attorney

By:

 

 
